Fourth Court of Appeals
                               San Antonio, Texas
                                      April 13, 2018

                                   No. 04-02-00551-CR

                                  Sean Devon CLARK,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2001-CR-6202
                       Honorable Mark R. Luitjen, Judge Presiding


                                     ORDER

      The Appellant’s Motion to Recall Mandate is hereby DENIED.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court